Citation Nr: 1243435	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-37 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from November 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri, which granted service connection for PTSD and assigned a 30 percent disability evaluation.  

The Veteran appealed the assigned rating and in a December 2009 rating determination, the RO increased the Veteran's disability evaluation from 30 to 50 percent, effective the date of the original grant of service connection.  The Veteran has indicated that he would like to continue with his appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

For the entire appeal period, the Veteran's PTSD has caused deficiencies in most of the areas of family relations, judgment, thinking and mood without total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been met throughout the entire appeal period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That Diagnostic Code provides that a 50 percent evaluation is to be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The rating criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2012).  GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns, (e.g., an occasional argument with family members).  Scores ranging between 71 to 80 reflect symptoms that are transient and expectable reactions by psychosocial stressors (e.g., difficulty concentrating after family argument, no more than slight impairment in social, occupational, or school functioning).  Scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  Scores that range from 51 to 60 are reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores that range from 41 to 50 are reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 31 and 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In conjunction with his request for service connection for PTSD, the Veteran was afforded a VA examination in October 2008.  At the time of the examination, the Veteran reported that he was suffering from poor sleep and nightmares, isolation, a great deal of anger and agitation, physical arousal and nervousness, and a preoccupation with events from the war.  The Veteran noted sleeping 2 to 4 hours per night.  He stated that he always slept under the bed and not on the bed.  The Veteran noted having nightmares almost every night.  The nightmares had become a little better with medication.  The Veteran indicated that he became very isolative when trying to find peace.  However, he found the quiet time the worst as the images of war would come back in his head.  He stated that he tried to occupy his mind to slow down the thoughts.  He felt hopeless when experiencing these thoughts.  He noted rubbing his hands together fiercely when this happened.  He also described becoming upset and having a racing heart when this occurred.  The Veteran was not able to tell people why he was so upset or agitated.  He noted that his mind was "just going" so he would rub his hands rapidly together.  He indicated that he was never totally relaxed.  He also reported that he had a hard time talking in his PTSD group.  The Veteran also noted getting angry in the past to the point that he would get into fights.  He further reported a decrease in appetite and energy, and concentration difficulties.  

The Veteran noted taking baking goods to people in nursing homes, which he found enjoyable.  He also stated that his PTSD group provided a way for him to become distracted from his thoughts and to stay busy.  

Mental status examination revealed that the Veteran was neat in appearance and appropriately groomed.  He was oriented times three and his speech was within normal limits as was his thought process.  There was no evidence of thought disorder.  Abstract reasoning was also within normal limits.  While the Veteran remained cooperative throughout the interview, he displayed a full range of emotions as there were times that he was depressed by combat memories and cried on several occasions.  Insight and judgment were within normal limits as were attention and memory.  The Veteran was able to recall with no difficulty.  He engaged in activities of dally living independently and appeared competent to manage his VA benefits.  The examiner rendered a diagnosis of PTSD and assigned a GAF score of 50.  She noted that the Veteran's GAF score was based upon the frequency and severity of intrusive thoughts, flashbacks, and nightmares, and his irritability, inability to relax, and avoidance behaviors.  

In a March 2009 letter, the Veteran's fee basis/private psychiatrist indicated that the Veteran continued to suffer from major symptoms of PTSD, which included nightmares and an inability to sleep, flashbacks, anxiety, apprehension and startle, and depression.  It was also noted that his brother had died in the past year and that his best friend had had a stroke.  The Veteran lived alone and was isolated.  Although his children were available when needed, and caring, they did not keep in touch because of their schedules and the Veteran continued to focus on past experiences and remained isolated.  

He noted that the content of the Veteran's daily thinking continued to focus on flashbacks related to Korea.  It had affected his energy and affect, and even apart from his age, his ability to be totally functional.  

VA treatment records reveal that the Veteran was seen on a weekly basis for group therapy in 2008-2009.  

At the time of a November 2009 VA examination, the Veteran reported having circumstantial and occasionally tangential thought processes.  He required frequent redirection to elaborate on recent symptoms, particularly as to change over the past year.  The Veteran noted several recent losses of support and stated that despite treatment, his PTSD symptoms occurred more often and he was less able to deal with them.  He noted finding less success with behaviors he used as diversions.  The Veteran continued to report strong symptoms of reexperiencing, avoidance, and hyperarousal.  He noted that intrusive thoughts and imagery constantly occurred, especially when he was alone or not busy with something.  He had nightmares nearly every day and flashbacks on occasion.  Trigger reactions happened three to four times per day.  Symptoms of reexperiencing occurred worse than at the time of the last VA examination.  He did not keep a clean home.  

The Veteran also noted having distrust of other people.  He felt the country was headed for disaster and was not at all confident in the future.  The Veteran had feelings of diminished interest, detachment, and a sense of a foreshortened future.  He reported that he slept about two hours per night.  He had very minimal contact with his children and left the house less often in general.  The Veteran had a few close friends but they were either ill or had passed away.  He noted delivering baked goods less often.  It was observed that he continued to participate in group therapy.  The Veteran noted driving less and refused to take major roads.  

Mental status examination revealed that he was appropriately dressed and groomed.  He was oriented to person, place, and date.  He could name past presidents but could not elaborate on recent news.  Attention capacity was adequate, although sustained concentration was marginal, as evidenced by his interrupting and tangential speech.  His speech quality was otherwise normal for rate and prosody.  Recall was limited to two of three words.  Delayed recall was three out of three.  Concrete thinking was noted for verbal abstraction prompts.  There was no evidence of thought disorder.  He appeared competent to manage his own funds.  Affect was dysphoric, although much punctuated by anxiety.  The Veteran tended to wring his hands with great vigor, persisting in this activity, especially when discussing sensitive information.  He was cooperative but needed frequent redirection.  Suicidal ideation and psychotic symptoms were absent.  

The examiner rendered a diagnosis of PTSD and assigned a GAF score of 43.  The score was based upon functional impairment secondary to PTSD.  The examiner noted that some of the Veteran's symptoms had worsened since his last VA examination.  He indicated that the Veteran reported decreased sleep, increased frequency of unwanted thoughts and mental imagery, diminished interest, increase feelings of detachment, and an exacerbated sense of a foreshortened future beyond the scope of diagnostic status.  The examiner also noted that the Veteran's functioning had also decreased.  He was bringing baked goods to the nursing home less often, did not walk to the store anymore, and had been neglecting his home care.  His relationship with his children was nonexistent.  The Veteran was also noted to have had some recent loss of support, with some bereavement.  

In September 2010, the Veteran reported having suicidal ideation.  He noted lying in bed every night wondering if he were alive.  He reported saying the rosary every night and also noted hoarding objects.  He further reported that when talking to people he frantically rubbed his hands.  He also noted being continuously depressed.  He stated that he was having great difficulty relating to people and conversing with them because he was afraid of saying something that was not normal.  He also noted having unprovoked irritability and anger towards himself.  He stated that he could not face new or different situations.  The Veteran reported that he was trapped by his routines and fears.  

VA treatment records reveal that the Veteran continued to be seen at a PTSD group on a bi-weekly basis in 2010 and 2011.  

At the time of an October 2011 outpatient visit, the Veteran indicated that his children did not call him unless they needed money from him.  His appetite was noted to be good and his sleep was reported as fair.  His mood/affect was found to be abnormal but he was alert and oriented times three with good concentration.  There were no suicidal/aggressive thoughts and no delusions or hallucinations.  A GAF score of 35 was reported. 

At the time of a January 2012 outpatient visit, the Veteran was found to be alert and oriented times three with no indication of suicidal or homicidal ideation.  He reported avoiding people and trying to keep busy to help keep his symptoms in check.  The Veteran was upset with his children.  His appetite was noted to be good and sleep was reported as fair.  The examiner assigned a GAF score of 35.  

The Veteran was afforded a VA examination in June 2012.  The examiner indicated that the Veteran had been diagnosed as having PTSD.  It was noted that the Veteran resided alone and that his house was unkempt.  He reported receiving calls and visits from his grandchildren every few days.  The Veteran noted an increase in nightmares (6 times per month) and flashbacks (once a week).  Memories were triggered by noises and smells.  He hated to talk about the war.  The Veteran reported having difficulty sleeping.  He attended support group meetings on a weekly basis.  He was seen by his private physician but not on a regular basis.  The Veteran continued to deliver baked goods and stated that this masked his memories of Korea.  He took stuffed animals from local thrift stores to children in need.  He reported feeling relief with these activities and they kept him occupied.  The examiner stated that the Veteran's PTSD caused clinically significant distress/impairment in social, occupational, or other important areas of functioning.  The Veteran was noted to have anxiety and chronic sleep impairment.  

The examiner stated that the Veteran continued to meet the criteria for PTSD.  He reported no improvement in the management of his symptoms.  The Veteran indicated that his sleep disturbance had worsened.  His flashback, avoidance, and arousal symptoms had remained unchanged from the last examination.  The Veteran also continued to perform volunteer activities and his family interactions had seemed to improve.  The examiner noted that the Veteran's symptoms approximated those reported at the time of the last examination.  However, the examiner assigned a GAF score of 65.  She further indicated that the Veteran's PTSD now caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Veteran has been found to have chronic symptoms of PTSD at the time of each VA examination.  Moreover, with the exception of the most recent VA examination, the Veteran was noted to have GAF scores no greater than 50 at the time of his VA examinations.  Furthermore, while the June 2012 VA examiner assigned a GAF score of 65, she indicated that the Veteran's symptoms had remained the same since his last examination.  Moreover, at one point she stated that the Veteran's PTSD caused clinically significant distress/impairment in social, occupational, or other important areas of functioning.  As noted above, the scores reported at the time of the other VA examinations reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in the Veteran's social, occupational or school functioning (e.g., no friends, unable to keep a job). 

The Veteran has been noted to have severe trouble with relationships.  Other than an on again off again relationship with his children he has no other social relationships.  The Veteran's psychiatric symptoms have also been noted to seriously interfere with his social functioning.  Given the above findings, a 70 percent rating is warranted throughout the appeal period. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

Ultimately, in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the veteran's psychiatric symptoms, whether listed in the applicable rating criteria or not, and had assigned a rating based on the Veteran's level of occupational and social impairment.  Mauerhan v. Principi, at 444. 

Applying this analysis to the criteria for the 100 percent rating, it follows that the Veteran would be entitled to that rating if PTSD caused total occupational and social impairment, regardless of whether he had some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms were listed or not. 

The Veteran continues to have contact with his children, although it does not appear to be on a regular basis.  Moreover, while he has reported having difficulty relating to people, he still volunteers to drop off items to those in need, either in nursing homes or to children who are in need of toys.  Furthermore, it does not appear that the Veteran lost his job as a result of PTSD.  He is currently retired, with no evidence that it arose from his PTSD.  The overwhelming majority of opinions do not indicate that PTSD alone results in total occupational impairment.  As such, the Board finds that a preponderance of the evidence is against the grant of an evaluation in excess of 70 percent.  38 C.F.R. §§ 4.7, 4.21. 

The criteria for a 100 percent evaluation have not been met as the Veteran has not been shown to have total occupational and social impairment.


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1).  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the Veteran's psychiatric manifestations are contemplated by the rating schedule.  There have been no periods of hospitalization for PTSD since the effective date of service connection.  Moreover, there is no indication that PTSD causes marked interference with employment beyond that contemplated by the schedular evaluations.  As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Board also does not find that the record has raised an implied claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, the record does not reflect that the Veteran is currently unemployed as a result of his PTSD, and while medical evidence supports the proposition that his PTSD is a significant impediment to the Veteran both occupationally and socially, it does not result in total social and occupational impairment.  As was noted previously, although the Veteran's social relationships are strained and sporadic, they do exist, and the neither the Veteran nor his representative have asserted that the Veteran has total occupational impairment.  Indeed, the Veteran's representative seems to agree with the conclusion that there is no such level of impairment given his October 2012 written statement that the evidence supports entitlement to a 70 percent rating.  


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

There has been compliance with the assistance requirements of the VCAA.  All available service medical, VA, and private treatment records have been obtained.  No other relevant records have been identified. 

The Veteran was afforded several VA examinations throughout the course of this appeal.  Information obtained from these examinations is sufficient in order to properly address the Veteran's claim.  

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative, and through testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.


ORDER

A 70 percent, but not greater, evaluation for PTSD from February 28, 2008, is granted, subject to the statutes and regulations governing the payment of monetary benefits. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


